Name: Commission Regulation (EEC) No 3776/90 of 19 December 1990 amending Regulation (EEC) No 2321/86 laying down detailed rules for the application of Council Regulation (EEC) No 1336/86 fixing compensation for the definitive discontinuation of milk production
 Type: Regulation
 Subject Matter: civil law;  farming systems;  business organisation
 Date Published: nan

 No L 364/4 Official Journal of the European Communities 28 . 12. 90 COMMISSION REGULATION (EEC) No 3776/90 of 19 December 1990 amending Regulation (EEC) No 2321/86 laying down detailed rules for the application of Council Regulation (EEC) No 1336/86 fixing compensation for the definitive discontinuation of milk production THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1336/86 of 6 May 1986 fixing compensation for the definitive discontinuation of milk production ('), as last amended by Regulation (EEC) No 841 /88 (2), and in particular Article 5 thereof, Whereas, under Council Regulation (EEC) No 3577/90 of 4 December 1990 on the transitional measures and adjustments required in the agricultural sector as a result of the integration of the territory of the former German Democratic Republic into the Community (3), Article 4a was added to Regulation (EEC) No 1336/86 in order to make that Regulation applicable to the territory of the former German Democratic Republic effectively by 31 March 1991 at the latest ; whereas, as a result, Commis ­ sion Regulation (EEC) No 2321 /86 of 24 July 1986 laying down detailed rules for the application of Council Regula ­ tion (EEC) No 1336/86 (4), as last amended by Regulation (EEC) No 2201 /88 (^ should be amended ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman,  by 31 January 1991 as regards producers in the territory of the former German Democratic Republic .' (b) The following third indent is added to Article 2 (2) (c): 4  as regards producers in the territory of the former German Democratic Republic, to discontinue definitively all or part of their milk production by 31 March 1991 at the latest and to renounce any entitlement to the reference quantity discontinued under the scheme provided for in Article 5c of Regulation (EEC) No 804/68 .' 2. (a) The following point (c) is added to Article 3 ( 1 ) : '(c) inform the producers in the territory of the former German Democratic Republic without delay whether the request has been accepted or not and inform the purchasers concerned accordingly.' (b) The following second subparagraph is added to Article 3 (2) : 'In cases where, in the territory of the former German Democratic Republic, the sum of the requests eligible for the compensation covers a quantity exceeding the quantity referred to in Article 4a (a) of Regulation (EEC) No 1336/86, Germany shall establish rules for accepting requests under the conditions referred to in the first subparagraph.' 3 . The following paragraph 4 is added to Article 4 : '4. As regards producers in the territory of the former German Democratic Republic, the compensa ­ tion shall be paid in one lump sum by 31 July 1991 at the latest.' 4. The following second subparagraph is added to Article 6 : The amount of compensation shall be converted into national currency by using the agricultural conversion rate applying on 1 January 1991 . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2321 /88 is hereby amended as follows : 1 . (a) The following third indent is added to the first subparagraph of Article 2 ( 1 ) : ( ¢) OJ No L 119 , 8 . 5 . 1986, p. 21 . 0 OJ No L 87, 31 . 3 . 1988, p. 3 . 0 OJ No L 353, 17. 12. 1990, p. 23 . Article 2 This Regulation shall enter into force on 1 January 1991 . (4) OJ No L 202, 25. 7 . 1986, p. 13 . 0 OJ No L 195, 23 . 7. 1988 , p. 53 . 28 . 12. 90 Official Journal of the European Communities No L 364/5 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission